Citation Nr: 0121184	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  94-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a reduction in the veteran's overall disability 
evaluation, from 60 to 50 percent and involving the 
combination of previously assigned evaluations for service-
connected heart disease (30 percent) and hypertension (10 
percent), was proper.

2.  Entitlement to service connection for Dupuytren's 
contracture of the right hand.

3.  Entitlement to service connection for residuals of the 
flu.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

6.  Entitlement to an initial compensable evaluation for 
residuals of the removal of warts of the feet.

7.  Entitlement to an initial evaluation in excess of 30 
percent for arteriosclerotic heart disease.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a fracture of the left olecranon process, left 
(minor) ulna, with traumatic arthritis.

9.  Entitlement to an initial compensable evaluation for 
Dupuytren's contracture of the left hand.

10.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right third metatarsal.

11.  Entitlement to an initial compensable evaluation for 
residuals of a contusion to the left leg.

12.  Entitlement to service connection for a left eye 
pterygium.

13.  Entitlement to service connection for a cervical spine 
disorder.
 
14.  Entitlement to service connection for residuals of a 
head injury.

15.  Entitlement to service connection for a disability 
productive of hypercholesteremia.

16.  Entitlement to service connection for otitis 
media/otitis externa.

17.  Entitlement to service connection for hemorrhoids.

18.  Entitlement to service connection for a gastrointestinal 
disorder, to include colitis and irritable bowel syndrome.

19.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

20.  Entitlement to service connection for a skin disorder, 
to include as due to an undiagnosed illness. 

21.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

22.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

23.  Entitlement to service connection for a weight gain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and from July 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in May 1993, March 1996, January 2000, and 
April 2000.  

The veteran's claims on appeal initially included entitlement 
to service connection for heart disease; however, this 
benefit was granted in a November 1998 rating decision.  The 
Board also observes that the issues of entitlement to service 
connection for arthritis of the back and arthritis of both 
knees were addressed in a September 1995 Statement of the 
Case.  However, the veteran did not subsequently contact the 
RO for the purpose of perfecting his appeal on those issues 
and did not address those issues during his February 2001 
Board hearing.  Accordingly, those issues will not be 
addressed in this decision.  

In a November 1998 Supplemental Statement of the Case, the 
veteran's claim for service connection for a skin disorder 
was amended to include consideration as due to an undiagnosed 
illness.  See 38 C.F.R. § 3.317 (2000). 

The Board observes that, in the appealed January 2000 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for a sleep disorder.  However, the 
Board also notes that the prior rating decision denying this 
claim was issued in November 1998 and that in March 1999, 
within one year of the issuance of the November 1998 rating 
decision, the veteran indicated he wished to appeal the 
denial.  As such, the Board will treat this issue on a de 
novo basis.  See 38 C.F.R. § 20.302(a) (2000).

During his February 2001 Board hearing, the veteran indicated 
his belief that entitlement to service connection for 
nephrolithiasis was among the claims on appeal.  The record 
does not reflect that this claim is currently in appellate 
status, and the Board therefore refers this issue back to the 
RO for appropriate action.

The issues of the propriety of the reduction in the veteran's 
evaluation for cardiovascular disease; entitlement to service 
connection for Dupuytren's contracture of the right hand and 
residuals of the flu; and whether new and material evidence 
has been submitted to reopen a claim for service connection 
for bilateral hearing loss will be addressed solely in the 
REASONS AND BASES section of this decision.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder will be addressed in both the REASONS AND BASES and 
REMAND sections of this decision.  The remaining issues will 
be addressed solely in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained by 
the RO.

2.  In a March 1999 rating action, the RO proposed to reduce 
the veteran's combined evaluation from 60 percent to 50 
percent on the basis that, under 38 C.F.R. § 4.14, the 
veteran's heart disease and hypertension could not be 
evaluated separately and should be combined as one disorder 
evaluated as 30 percent disabling.

3.  The veteran's service-connected arteriosclerotic heart 
disease and hypertension represent separate disorders which 
are rated on different manifestations.

4.  The veteran's Dupuytren's contracture of the right hand 
preexisted his second period of active service but worsened 
measurably therein.

5.  The veteran's post-service medical records specifically 
indicate no residuals of the flu from service.

6.  The veteran's claim for service connection for bilateral 
hearing loss was denied in unappealed rating decisions issued 
in November 1994 and April 1996.

7.  Evidence received since the April 1996 rating decision 
denying service connection for bilateral hearing loss is new 
but is not probative of the question of whether the veteran 
incurred this disability as result of service.

8.  The veteran's claim for service connection for a 
psychiatric disorder (initially claimed as depression) was 
denied in an unappealed rating decision issued in November 
1994.

9.  Evidence received since the November 1994 rating decision 
denying service connection for depression is new and is of 
significant probative value since it contains the first post-
service diagnosis of major depression.


CONCLUSIONS OF LAW

1.  The reduction in the veteran's overall disability 
evaluation, from 60 to 50 percent and involving the 
combination of previously assigned evaluations for service-
connected arteriosclerotic heart disease and hypertension, 
was not proper, and the prior separate ratings of 30 and 10 
percent, respectively, are restored, along with the previous 
combined rating of 60 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.14, 
4.104, Diagnostic Codes 7005, 7101 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

2.  Dupuytren's contracture of the right hand was aggravated 
by the veteran's second period of active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

3.  Residuals of the flu were not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

4.  The April 1996 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).

5.  Evidence received since the April 1996 rating decision 
denying service connection for bilateral hearing loss is not 
new and material, and that claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000). 

6.  The November 1994 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).

7.  Evidence received since the November 1994 rating decision 
denying service connection for depression is new and 
material, and that claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims decided herein, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to those 
claims.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the veteran has undergone comprehensive VA 
examinations in conjunction with these claims, and the RO has 
obtained records of all reported treatment for the 
disabilities at issue.  In addition, in December 2000, the RO 
informed the veteran of the newly enacted provisions of the 
VCAA and described the type of evidence that would be needed 
to substantiate these claims.  Thus, the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claims has 
been met.  The Board would point out that the provisions of 
the VCAA relative to the duty to assist are not applicable to 
appeals to reopen previously denied claims for service 
connection.
 


I.  Propriety of the reduction of the veteran's evaluation 
for a heart disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (2000), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those in 
effect for less than five years, re-examinations disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c) (2000). 

The Board has reviewed the claims files and observes that, in 
a May 1993 rating decision, the RO granted service connection 
for hypertension and assigned a 10 percent evaluation, 
effective from January 1992.  Subsequently, in a November 
1998 rating decision, the RO granted service connection for 
heart disease and assigned a separate 30 percent evaluation, 
effective from August 1997.

However, in a March 1999 rating action, the RO proposed to 
reduce the veteran's combined evaluation from 60 percent to 
50 percent on the basis that, under 38 C.F.R. § 4.14 (2000), 
the veteran's two cardiovascular disabilities could not be 
evaluated separately and should be combined as one 30 percent 
evaluation.  In the same month, the RO sent the veteran a 
detailed letter that contained a description of the proposed 
reduction and informed the veteran of his right to submit 
additional evidence and request a personal hearing.  The 
veteran responded with lay statements, and further medical 
evidence was also added to the claims file.  Nonetheless, the 
RO effectuated the proposed rating decrease in an April 2000 
rating decision.

The Board is cognizant of the unusual nature of this case.  
In most cases where the propriety of a rating reduction is at 
issue, the central question is whether a recent examination 
showed such material improvement in a disability as to 
warrant the rating reduction, but the reduction in this case 
was based on a reassessment of the applicable laws and 
regulations and not on new medical evidence.  

As to the rationale of the RO's decision to combine the 
ratings for heart disease and hypertension and, as a result, 
reduce the combined evaluation by 10 percent, the Board has 
reviewed the provisions of 38 C.F.R. § 4.14 (2000).  This 
regulation reflects that the evaluation of the same 
disability under various diagnoses ("pyramiding") is to be 
avoided.  According to the current diagnostic criteria for 
cardiovascular disabilities, arteriosclerotic heart disease 
is rated based on reduced workload capacity (Diagnostic Code 
7005) and hypertension is rated based on predominant 
diastolic pressure (Diagnostic Code 7101).  These criteria 
clearly address different manifestations of the veteran's 
cardiovascular disabilities, and thus separate ratings are 
warranted.  Cf. 38 U.S.C.A. § 7104(c) (West 1991); 
VAOPGCPREC. 23-97 (July 1, 1997).  Further, unless otherwise 
prohibited by the rating schedule, "the disabilities arising 
from a single disease entity . . . are to be rated 
separately."  38 C.F.R. § 4.25(b) (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that "distinct and separate" symptomatology may be afforded 
separate ratings without violating 38 C.F.R. § 4.14.  Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the present 
case, the veteran's arteriosclerotic heart disease and 
hypertension are ratable under distinct and separate 
evaluation criteria, and such review must thus be afforded 
him.  Based upon the restoration of the previous 30 and 10 
percent evaluations for arteriosclerotic heart disease and 
hypertension, respectively, the combined evaluation, which 
was reduced to 50 percent based upon the RO's assigning a 
single evaluation to both disorders, must be raised back to 
the previous level of 60 percent.


II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Where a veteran 
served 90 days or more during a period of war, and 
sensorineural hearing loss or a psychosis becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

B.  Dupuytren's contracture of the right hand

In reviewing the veteran's service medical records, the Board 
observes that his February 1987 enlistment examination report 
indicated the presence of scars of the right palm.  Tendon 
contractures of the fourth and fifth digits were noted, but 
these contractures were found to be slight and not considered 
disabling.  The veteran was subsequently treated for 
Dupuytren's contracture of the right hand in July 1988.  A 
treatment record from this date indicates that the veteran 
had an operation on his right hand four years earlier, 
although it is not clear whether this notation was based on a 
history provided by the veteran.  He was subsequently treated 
for this disorder on multiple occasions in late 1988.  The 
veteran underwent surgical repair of his Dupuytren's 
contracture of the right hand in March 1989 and February 
1990.  

Despite these surgical procedures, the veteran's disability 
does not appear to have resolved and was diagnosed in the 
report of a June 1992 VA hand, thumb, and fingers 
examination.  The report of this examination reflects that 
the veteran had decreased sensation in the fingers and lacked 
extension of the proximal interphalangeal joint.  Essentially 
normal sensation was noted in the palm, but residual flexion 
contracture of the proximal interphalangeal joint of the 
right fifth finger was diagnosed.

The Board has reviewed the aforementioned evidence and finds 
that such evidence calls into question whether the veteran's 
Dupuytren's contracture of the right hand existed prior to 
service and whether, if preexisting service, this disability 
was aggravated by service.  Under 38 U.S.C.A. § 1111 (West 
1991), a veteran is afforded a presumption of sound condition 
upon entry into service, except for any defects noted at the 
time of examination for entry into service.  That presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
therein.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b) (2000).  Here, as the veteran's right hand 
disability was noted in the report of his enlistment 
examination, the Board finds that no presumption of soundness 
as to this disability attaches, and the disability is 
considered to have preexisted service.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

While the Board acknowledges that the veteran's right hand 
tendon contraction existed prior to service, this disability 
was considered to be non-disabling at the time of entry into 
service.  However, this changed during service; as a result 
of a worsening right hand disability, the veteran required 
surgery on several occasions.  Moreover, residual disability, 
in the form of decreased sensation and residual flexion 
contracture of the proximal interphalangeal joint of the 
right fifth finger, was noted in the report of a June 1992 VA 
examination.  This examination was conducted within 
approximately six months following the veteran's separation 
from service, and there is no indication of record of an 
intervening cause that might have aggravated the right hand 
disorder during that six month period.

In short, the evidence of record demonstrates that the 
veteran's Dupuytren's contracture of the right hand, which 
preexisted service, was aggravated therein.  Accordingly, 
service connection is warranted for this disability.  See 38 
C.F.R. § 3.303 (2000).

C.  Residuals of the flu

In March 1950, during his first period of service, the 
veteran was hospitalized with pneumonia.  However, an April 
1950 hospital discharge report reflects that the veteran's 
pneumonia was cured, and no respiratory or flu symptoms were 
noted in an August 1952 examination report.  A December 1953 
discharge examination report reflects the veteran's history 
of pneumonia, but no sequelae were noted.

During his second period of service, in January 1989, the 
veteran was treated for complaints of a sore throat, 
headaches, and nasal drainage.  In February 1989, the veteran 
complained of head and body aches and was assessed with a 
viral syndrome.  In April 1991, the veteran was seen with 
complaints of sinus drainage, a sore throat, and dyspnea.  In 
December 1991, the veteran was treated for chest pressure, 
tightness, and shortness of breath.  

The veteran underwent a VA general medical examination in 
June 1992.  This examination revealed no respiratory 
symptomatology, and the veteran, while reporting treatment 
for the flu in service, did not complain of current 
residuals.  The diagnosis was no residuals of the flu.

The Board is aware that the veteran has been treated for 
respiratory symptomatology on several subsequent occasions, 
but none of his subsequent treatment providers has suggested 
that this symptomatology is in any way related to having the 
flu during service.  In view of the fact that the veteran was 
examined soon after service but found not to suffer from 
permanent residuals of the flu, the Board finds the medical 
evidence of record does not support his claim.  The only 
other evidence of record supporting his claim is his own lay 
opinion.  However, there is no indication from the claims 
files that the veteran has any training or experience in the 
field of medicine, and he is therefore unable to provide a 
competent opinion as to a diagnosis of a medical disability 
or the etiology of such disability.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
lay opinion does not constitute competent medical evidence.

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of the flu and that this claim must 
be denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.



III.   Claims to reopen on the basis of new and material 
evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The RO initially denied the veteran's claims for service 
connection for depression and defective hearing in a November 
1994 rating decision on the basis that the veteran did not 
incur depression and left ear hearing loss in service and did 
not currently have a right ear hearing loss disability.  The 
veteran was informed of this decision in the same month. 

At the time of the November 1994 rating decision, there was 
no evidence of record showing a diagnosis of depression or 
any other psychiatric disorder.  As to the claim for 
defective hearing, the veteran underwent a VA audiological 
examination in June 1992, which revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
35
LEFT
25
20
20
40
45

The average pure tone thresholds were listed as 23 decibels 
in the right ear and 31 decibels in the left ear, and speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 80 percent in the left ear.  This 
examination report established a left ear hearing loss 
disability, but not a right ear hearing loss disability.  See 
38 C.F.R. § 3.385 (2000) (for purposes of applying the laws 
administered by the VA, hearing impairment will be considered 
a disability when the thresholds for any of the frequencies 
at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent). 

The veteran's Notice of Disagreement with the November 1994 
rating decision was received by the RO in August 1995, and, 
in September 1995, the RO issued a Statement of the Case.  
However, the veteran did not respond in regard to his claims 
for service connection for depression and bilateral hearing 
loss by the end of November 1995, the end of the period 
during which he could perfect his appeal.  In December 1995, 
the veteran did submit additional psychiatric records, with 
an attached note indicating that such records had been 
submitted in support of a claim for post-traumatic stress 
disorder (PTSD).  

The RO subsequently denied service connection for depression 
and PTSD in a January 1996 rating decision.  In February 
1996, the RO received a letter, initially sent to the 
veteran's senator, in which the veteran reasserted that he 
was suffering from depression and needed help with his claim.  
The Board finds that this letter constitutes a valid Notice 
of Disagreement, under 38 C.F.R. § 20.201 (2000), but the RO 
did not respond with a Statement of the Case on this matter.  
Similarly, the RO denied service connection for depression 
and memory loss, to include as due to an undiagnosed illness, 
in a November 1998 rating decision; however, the veteran 
responded to this decision in March 1999 and was not issued a 
Statement of the Case.  Therefore, the January 1996 and 
November 1998 rating decisions cannot be deemed final under 
38 C.F.R. § 20.302(a) (2000).

In April 1996, the RO again denied the veteran's claim for 
service connection for bilateral hearing loss, this time on 
the basis that new and material evidence had not been 
submitted in support of his claim.  At the time of this 
decision, the claims file included a private audiological 
record, dated in December 1995, containing a graph showing 
that the veteran's right ear pure tone threshold at 4000 
Hertz was at least 40 decibels.  The veteran was informed of 
the RO's decision in the same month.  No response was 
received from the veteran as to this matter within one year 
of notification.

As to both the bilateral hearing loss and psychiatric 
disabilities, the unappealed November 1994 rating decision is 
final under 38 C.F.R. § 20.302(b) (2000).  Moreover, as the 
veteran did not initiate an appeal of the April 1996 rating 
decision continuing the denial of service connection for 
bilateral hearing loss, that decision is final under 
38 U.S.C.A. § 7105(c) (West 1991) and 38 C.F.R. § 20.302(a) 
(2000).
As such, the evidence that must be considered in determining 
whether new and material evidence has been submitted as to 
the claim for service connection for bilateral hearing loss 
is that submitted since the April 1996 rating decision, the 
last final decision in which this claim was denied on any 
basis, while the evidence that must be considered in 
determining whether new and material evidence has been 
submitted as to the claim for service connection for a 
psychiatric disorder is that submitted since the November 
1994 rating decision.  

With regard to the claim for service connection for bilateral 
hearing loss, the Board observes that, subsequent to the 
April 1996 rating decision, the veteran submitted a revised 
version of the December 1995 audiological examination; the 
findings of this report are nearly identical to those of the 
other December 1995 report and contain no information as to 
etiology.  A December 1995 record from a VA audiologist 
indicates that the veteran was urged to reopen a claim for 
service connection for hearing loss, but, again, no 
commentary as to the etiology of this disorder was provided.  
A January 1996 audiological record, which actually seems to 
suggest some improvement in the veteran's pure tone 
thresholds, also contains no information regarding the 
etiology of a hearing loss disorder.  The only other new 
evidence received from the veteran regarding this claim is 
that containing his lay opinion, such as the testimony from 
his February 2001 Board hearing.  Again, however, the veteran 
has not been shown to possess the requisite medical expertise 
needed to render a competent opinion as to the etiology of a 
disorder.  See Routen v. Brown, 10 Vet. App. at 186.

As to the claim for service connection for a psychiatric 
disorder, the Board notes that, at the time of the November 
1994 rating decision, the claims file contained no mental 
health records confirming a diagnosis of a psychiatric 
disorder.  However, a subsequently received VA evaluation 
report, dated in March 1995, contains a diagnosis of major 
depressive disorder, and the veteran has subsequently been 
treated for major depression on several occasions.  As this 
evidence reflects the first diagnosis of a psychiatric 
disorder of record, it is new and has probative value as to 
the question of whether the veteran has a current psychiatric 
disorder that is etiologically related to service.  
Accordingly, this new evidence is also material, and the 
veteran's previously denied claim for service connection for 
a psychiatric disorder must be reopened.

Overall, the Board finds that new and material evidence has 
not been submitted with regard to the claim for service 
connection for bilateral hearing loss, but new and material 
evidence has been submitted with regard to the claim for 
service connection for a psychiatric disorder.  Accordingly, 
only the claim for service connection for a psychiatric 
disorder, now encompassing the question of an undiagnosed 
illness etiology in view of the November 1998 rating 
decision,  is reopened.  The Board would point out that, in a 
December 2000 Supplemental Statement of the Case, the veteran 
was informed of the type of evidence needed to reopen and 
substantiate his claim for service connection for bilateral 
hearing loss, in light of the VCAA, but he has submitted no 
such evidence to date.

ORDER

The reduction in the veteran's overall disability evaluation, 
from 60 to 50 percent and involving the combination of 
previously assigned evaluations for service-connected heart 
disease and hypertension, is found to be improper, and the 
restoration of separate evaluations of 30 percent for 
arteriosclerotic heart disease and 10 percent for 
hypertension is warranted, along with restoration of the 
prior 60 percent combined rating.

The claim of entitlement to service connection for 
Dupuytren's contracture of the right hand is granted.

The claim of entitlement to service connection for residuals 
of the flu is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder (now 
to include as due to undiagnosed illness), and, to that 
extent only, the appeal as to that issue is granted.

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral hearing loss, and 
the appeal as to that issue is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination (or 
examinations) of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claims.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).

With regard to his claims for higher initial evaluations for 
residuals of the removal of warts of the feet, a left elbow 
disorder, Dupuytren's contracture of the left hand, residuals 
of a fracture of the right third metatarsal, and residuals of 
a contusion to the left leg, the Board observes that the 
veteran has not been examined specifically in conjunction 
with these claims since 1992.  The Board has reviewed the 
report of an August 1997 VA Persian Gulf examination but 
finds that the aforementioned disabilities were not 
adequately addressed by this examination.  As such, it is 
essential that the veteran undergo contemporaneous 
examinations in conjunction with these claims prior to 
further Board adjudication.  

The Board also notes that the veteran reported medical 
treatment for his service-connected left elbow, left leg, and 
heart disorder during his February 2001 Board hearing.  
Specifically, the veteran referred to treatment from the 
Columbus, Ohio VA Outpatient Clinic (VAOPC), the Wright 
Patterson Air Force Base, and an unidentified chiropractor.  
Records of such treatment should be obtained and added to the 
claims file.  

In regard to his claims for service connection for a 
psychiatric disorder, a cervical spine disorder, residuals of 
a head injury, a disability productive of hypercholesteremia, 
otitis media/otitis externa, hemorrhoids, a gastrointestinal 
disorder, bilateral carpal tunnel syndrome, a skin disorder, 
a sleep disorder, a respiratory disorder, and a weight gain, 
the Board observes that the veteran has not been examined to 
date for the express purpose of determining whether these 
disabilities, if present, are etiologically related to 
service.  Such examinations are now necessary for compliance 
with the provisions of the VCAA.  Moreover, the veteran has 
alleged that his psychiatric, skin, sleep, respiratory, and 
weight gain disorders are due to an undiagnosed illness, and, 
for each of these disorders, a medical opinion should be 
provided as to whether the veteran's symptomatology can be 
attributed to a known medical diagnosis.

Additionally, in a January 2001 lay statement, the veteran 
reported current treatment for a gastrointestinal disorder at 
the Columbus VAOPC.  The Board also notes that, during his 
February 2001 Board hearing, the veteran reported recent 
treatment for his psychiatric disorder.  Furthermore, the 
veteran reported a recent examination for his claimed left 
eye pterygium during this hearing, although it is not clear 
whether this examination occurred at the Wright Patterson Air 
Force Base or at the Columbus VAOPC.  Records of this 
treatment should be obtained and added to the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all medical 
providers who have treated him for the 
disorders at issue in this remand since 
his discharge from service in 1991.  The 
veteran should complete and sign a 
release form for each non-VA provider.

2.  Then, the RO should request all 
records of noted medical treatment which 
are not currently associated with the 
veteran's claims files, specifically to 
include records from the Columbus VAOPC 
and the Wright Patterson Air Force Base.  
All records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

3.  Then, the RO should afford the 
veteran a VA examination or examinations, 
with an appropriate examiner or 
examiners, to determine the extent of his 
service-connected residuals of the 
removal of warts of the feet, left elbow 
disorder, Dupuytren's contracture of the 
left hand, residuals of a fracture of the 
right third metatarsal, residuals of a 
contusion to the left leg, and 
arteriosclerotic heart disease, as well 
as the etiology, nature, and extent of 
his claimed cervical spine disorder, left 
eye pterygium, residuals of a head 
injury, disability productive of 
hypercholesteremia, skin disorder, otitis 
media/otitis externa, hemorrhoids, 
gastrointestinal disorder, bilateral 
carpal tunnel syndrome, sleep disorder, 
respiratory disorder, and weight gain.  
The veteran's claims files should be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) 
is(are) requested to review the entire 
claims files in conjunction with the 
examination(s).  

All necessary tests and studies should be 
performed for each claimed disability; 
with regard to each musculoskeletal 
disorder (including the veteran's foot 
disorder), the examiner should perform 
range of motion testing and provide 
commentary as to the extent of any 
painful motion or functional loss due to 
pain shown upon examination.  

Based on a review of the claims files and 
the clinical findings of the examination, 
the examiner is requested to state 
whether the veteran currently suffers 
from a cervical spine disorder, left eye 
pterygium, residuals of a head injury, a 
disability productive of 
hypercholesteremia, otitis media/otitis 
externa, hemorrhoids, a gastrointestinal 
disorder, and bilateral carpal tunnel 
syndrome.  For each of these claimed 
disorders which is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the disorder in question is 
related to the veteran's period(s) of 
active service, to include whether any 
preservice disorder increased in severity 
therein.  The examiner should also 
comment upon whether the veteran 
currently suffers from skin, sleep, 
respiratory, and weight gain disorders 
and provide opinions as to whether or not 
such disabilities, if present, are 
etiologically related to service; 
however, with regard to these four 
disabilities, the examiner should also 
note specifically whether or not the 
veteran's reported symptoms are 
attributable to known diagnoses.  A 
complete rationale should be given for 
all opinions and conclusions and should 
be expressed in a typewritten report.

Given the wide range of disorders to be 
addressed by examination, the Board 
acknowledges that more than one 
examination may be necessary.  The Board 
leaves this matter up to the discretion 
of the RO.

4.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the etiology, nature, and 
extent of his claimed psychiatric 
disorder.  The veteran's claims files 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims files in conjunction with 
the examination.  All necessary tests and 
studies should be performed, and a Global 
Assessment of Functioning (GAF) Scale 
score should be assigned.  Based on a 
review of the claims files and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that a current psychiatric 
disorder, if present, is related to the 
veteran's period(s) of active service.  
If the veteran's symptoms cannot be 
attributed to a known diagnosis, the 
examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions and should be 
expressed in a typewritten report.

5.  The RO should then review the 
examination reports to ensure that all 
action requested by the Board has been 
accomplished.  Specifically, the RO 
should ensure that all claimed 
disabilities that are subject to this 
remand (as listed in the noted 
examination report requests) are fully 
addressed by the appropriate examiners.  
If not, the report(s) should be returned 
to the examiner(s) for completion, as the 
Court has determined that a remand by the 
Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders.  See generally 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Also, if the newly obtained 
evidence reflects that any further 
development (i.e., obtaining additional 
medical records) is needed, such 
development should be accomplished.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2000) are fully 
complied with and satisfied. 

7.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to higher initial evaluations 
for residuals of the removal of warts of 
the feet, heart disease with 
hypertension, a left elbow disorder, 
Dupuytren's contracture of the left hand, 
residuals of a fracture of the right 
third metatarsal, and residuals of a 
contusion to the right leg; and 
entitlement to service connection for a 
psychiatric disorder, a left eye 
pterygium, a cervical spine disorder, 
residuals of a head injury, a disability 
productive of hypercholesteremia, otitis 
media/otitis externa, hemorrhoids, a 
gastrointestinal disorder, bilateral 
carpal tunnel syndrome, a skin disorder, 
a sleep disorder, a respiratory disorder, 
and a weight gain.  The RO should 
consider the provisions of 38 C.F.R. 
§ 3.317 (2000) with regard to the claims 
for service connection for psychiatric, 
skin, sleep, respiratory, and weight gain 
disorders.  If the determination of one 
or more of the veteran's claims remains 
adverse, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication in 
compliance with the VCAA, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case. 

The veteran has the right to submit additional evidence and 
argument on the matters remanded by the Board.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



